Exhibit 10.1

 

AMENDMENT NO. 2 TO AMENDED AND RESTATED UNSECURED TERM
PROMISSORY NOTE

 

This AMENDMENT No. 2 entered into this 23 day of May, 2017 (this “Amendment”) to
the Amended and Restated Unsecured Term Promissory Note effective September 1,
2015, issued by Myomo, Inc., a Delaware corporation (the “Maker”), to Sandcastle
Limited Partnership (the “Lender”), as amended by Amendment No. 1 to Amended and
Restated Unsecured Term Promissory Note on June 29, 2016 (“Amendment No. I”).

 

WHEREAS, Maker issued to Steve Kelly on October 18, 2010 an Unsecured Term
Convertible Promissory Note in the original stated principal amount of $250,000
(as amended prior to the effectiveness of the Restated Note (as defined below),
the “Original Note”);

 

WHEREAS, effective as of September 1, 2015, Maker and Lender amended and
restated the Original Note in its entirety, in order to, among other things,
reflect the transfer by Steve Kelly of all rights, title and interest to Lender
under the Original Note (the “Restated Note”);

 

WHEREAS, on June 29, 2016, the Maker and Lender amended the Restated Note
pursuant to Amendment No. 1 to, among other things, modify the repayment terms,
provide for repayment in shares of the Maker’s capital stock in certain
circumstances, and for subordination of the Restated Note to certain other
indebtedness of the Maker, all as provided for in Amendment No. 1.

 

WHEREAS, Maker and Lender now wish to further amend the Restated Note on the
terms and conditions set forth herein, pursuant to Section 11 of the Restated
Note, as amended to date.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby agree as follows:

 

1.            Effective Date. This Amendment shall be effective as of the date
first set forth above.

 

2.            Payments.

 

a.          Section 1 of the Restated Note is deleted in its entirety and the
following is inserted in lieu thereof:

 

The outstanding balance shall bear interest at a rate of ten percent (10%) per
annum, compounded annually based on a 365-day year, until such time as there is
no amount outstanding hereunder. Subject to Section 2 hereof, all outstanding
amounts then due under this Note shall be due and payable within thirty (30)
days following the completion of a financing by Maker with the principal purpose
of raising capital, pursuant to which it sells its common stock, preferred stock
or other equity securities, in a single transaction or series of transactions in
any twelve (12) month period, with combined cumulative gross proceeds of not
less than ten million dollars ($10,000,000); (a “Qualified Financing”),
provided, however, that the proceeds of any convertible notes issued by Maker
prior to May 23, 2017 and converted into the common stock of Maker as part of
any initial public stock offering by Maker shall not be included in determining
whether a Qualified Financing has occurred, provided, that, if no such Qualified
Financing is completed on or before June 8, 2019, all outstanding amounts under
this Note shall be due and payable on June 8, 2019. Notwithstanding the above,
if the Maker is acquired, the outstanding balance of this Note shall be due and
payable within thirty (30) days following the acquisition.

 



 
 

 

3.            Repayment in Stock:

 

a.         Section 2 of the Restated Note is deleted in its entirety and the
following is inserted in lieu thereof:

 

Notwithstanding anything to the contrary, the Maker may elect, in its sole
discretion, to repay up to fifty percent (50%) (rounded down to the nearest
whole cent) of the aggregate outstanding amount (the principal amount and all
accrued but unpaid interest thereon) under this Note as of the date this Note
becomes due and payable pursuant to Section 1 of this Note (such date, “the
Repayment Date”, and such amount, the “Stock Repayment Amount”) by issuing, no
later than five (5) business days following the Repayment Date, shares of
Maker’s common stock, preferred stock or other equity securities (as applicable)
equal to the Stock Repayment Amount divided by that number equal to 80% of the
price per share of Maker’s common stock as of the Repayment Date.

 

4.          Amendment Provision. This Amendment is entered into by Maker and
Lender in a manner consistent with the provisions of Section 11 of the Restated
Note. Except as expressly set forth in this Amendment, the Restated Note is not
amended or modified, Lender has not waived the terms of any of the Restated
Note, and the terms and conditions of the Restated Note are ratified and
confirmed and such terms shall remain in full force and effect.

 

5.          General. Capitalized terms used herein and not defined shall have
the meanings ascribed to them in the Restated Note. This Amendment may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. The
terms of this Amendment shall be construed in accordance with the laws of the
Commonwealth of Massachusetts, without regard to choice of law provisions.

 



 2 

 

 

Legal Disclaimer: Myomo, Inc. may, in the future, undertake a public offering
pursuant to Regulation A under the Act. No money or other consideration is being
solicited at this time with respect to such an offering, and if sent in response
to these materials for such an offering, it will not be accepted. No offer to
buy securities can be accepted and no part of the purchase price can be received
for an offering under Regulation A until an offering statement is qualified by
the U. S. Securities and Exchange Commission, and any such offer may be
withdrawn or revoked, without obligation or commitment of any kind, at any time
before notice of its acceptance given after the qualification date. An
indication of interest made by a prospective investor in a Regulation A offering
is non-binding and involves no obligation or commitment of any kind.

 



 3 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the date
first written above.

 

LENDER:   MAKER: SANDCASTLE LIMITED PARTNERSHIP   MYOMO, INC.           By: /s/
Christopher Archambault   By: /s/ Paul R. Gudonis Name: Christopher Archambault
  Paul R. Gudonis Title: Duly Authorized   Chief Executive Officer

 



 4 

 

 

AMENDMENT NO. 2 TO AMENDED AND RESTATED UNSECURED TERM
PROMISSORY NOTE

 

This AMENDMENT No. 2 entered into this 23 day of May, 2017 (this “Amendment”) to
the Amended and Restated Unsecured Term Promissory Note effective September 1,
2015, issued by Myomo, Inc., a Delaware corporation (the “Maker”), to Sandcastle
Limited Partnership (the “Lender”), as amended by Amendment No. 1 to Amended and
Restated Unsecured Term Promissory Note on June 29, 2016 (“Amendment No. 1”).

 

WHEREAS, Maker issued to Steve Kelly on May 25, 2011 an Unsecured Term
Convertible Promissory Note in the original stated principal amount of $75,000
(as amended prior to the effectiveness of the Restated Note (as defined below),
the “Original Note”);

 

WHEREAS, effective as of September 1, 2015, Maker and Lender amended and
restated the Original Note in its entirety, in order to, among other things,
reflect the transfer by Steve Kelly of all rights, title and interest to Lender
under the Original Note (the “Restated Note”);

 

WHEREAS, on June 29, 2016, the Maker and Lender amended the Restated Note
pursuant to Amendment No. 1 to, among other things, modify the repayment terms,
provide for repayment in shares of the Maker’s capital stock in certain
circumstances, and for subordination of the Restated Note to certain other
indebtedness of the Maker, all as provided for in Amendment No. 1.

 

WHEREAS, Maker and Lender now wish to further amend the Restated Note on the
terms and conditions set forth herein, pursuant to Section 11 of the Restated
Note, as amended to date.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby agree as follows:

 

1.            Effective Date. This Amendment shall be effective as of the date
first set forth above.

 

2.            Payments.

 

a.         Section 1 of the Restated Note is deleted in its entirety and the
following is inserted in lieu thereof:

 

The outstanding balance shall bear interest at a rate of ten percent (10%) per
annum, compounded annually based on a 365-day year, until such time as there is
no amount outstanding hereunder. Subject to Section 2 hereof, all outstanding
amounts then due under this Note shall be due and payable within thirty (30)
days following the completion of a financing by Maker with the principal purpose
of raising capital, pursuant to which it sells its common stock, preferred stock
or other equity securities, in a single transaction or series of transactions in
any twelve (12) month period, with combined cumulative gross proceeds of not
less than ten million dollars ($10,000,000); (a “Qualified Financing”),
provided, however, that the proceeds of any convertible notes issued by Maker
prior to May 23, 2017 and converted into the common stock of Maker as part of
any initial public stock offering by Maker shall not be included in determining
whether a Qualified Financing has occurred, provided, that, if no such Qualified
Financing is completed on or before June 8, 2019, all outstanding amounts under
this Note shall be due and payable on June 8, 2019. Notwithstanding the above,
if the Maker is acquired, the outstanding balance of this Note shall be due and
payable within thirty (30) days following the acquisition.

 



 
 

 

3.            Repayment in Stock:

 

a.         Section 2 of the Restated Note is deleted in its entirety and the
following is inserted in lieu thereof:

 

Notwithstanding anything to the contrary, the Maker may elect, in its sole
discretion, to repay up to fifty percent (50%) (rounded down to the nearest
whole cent) of the aggregate outstanding amount (the principal amount and all
accrued but unpaid interest thereon) under this Note as of the date this Note
becomes due and payable pursuant to Section 1 of this Note (such date, “the
Repayment Date”, and such amount, the “Stock Repayment Amount”) by issuing, no
later than five (5) business days following the Repayment Date, shares of
Maker’s common stock, preferred stock or other equity securities (as applicable)
equal to the Stock Repayment Amount divided by that number equal to 80% of the
price per share of Maker’s common stock as of the Repayment Date.

 

4.           Amendment Provision. This Amendment is entered into by Maker and
Lender in a manner consistent with the provisions of Section 11 of the Restated
Note. Except as expressly set forth in this Amendment, the Restated Note is not
amended or modified, Lender has not waived the terms of any of the Restated
Note, and the terms and conditions of the Restated Note are ratified and
confirmed and such terms shall remain in full force and effect.

 

5.           General. Capitalized terms used herein and not defined shall have
the meanings ascribed to them in the Restated Note. This Amendment may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. The
terms of this Amendment shall be construed in accordance with the laws of the
Commonwealth of Massachusetts, without regard to choice of law provisions.

 



 2 

 

 

Legal Disclaimer: Myomo, Inc. may, in the future, undertake a public offering
pursuant to Regulation A under the Act. No money or other consideration is being
solicited at this time with respect to such an offering, and if sent in response
to these materials for such an °flexing, it will not be accepted No offer to buy
securities can be accepted and no part of the purchase price can be received
for• an offering under Regulation A until an offering statement is qualified by
the U. S. Securities and Exchange Commission, and any such offer may be
withdrawn or revoked, without obligation or commitment of any kind, at any time
before notice of its acceptance given after the qualification date. An
indication of interest made by a prospective investor in a Regulation A offering
is non-binding and involves no obligation or commitment of any kind.

 

 3 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the date
first written above.

 



LENDER:   MAKER: SANDCASTLE LIMITED PARTNERSHIP   MYOMO, INC.           By: /s/
Christopher Archambault   By: /s/ Paul R. Gudonis Name: Christopher Archambault
  Paul R. Gudonis Title: Duly Authorized   Chief Executive Officer

 

 4 

 

 

AMENDMENT NO. 2 TO AMENDED AND RESTATED UNSECURED TERM
PROMISSORY NOTE

 

This AMENDMENT No. 2 entered into this 23 day of May, 2017 (this “Amendment”) to
the Amended and Restated Unsecured Term Promissory Note effective September 1,
2015, issued by Myomo, Inc., a Delaware corporation (the “Maker”), to Sandcastle
Limited Partnership (the “Lender”), as amended by Amendment No. 1 to Amended and
Restated Unsecured Term Promissory Note on June 29, 2016 (“Amendment No. 1”).

 

WHEREAS, Maker issued to Steve Kelly on January 25 2011 an Unsecured Term
Convertible Promissory Note in the original stated principal amount of $250,000
(as amended prior to the effectiveness of the Restated Note (as defined below),
the “Original Note”);

 

WHEREAS, effective as of September 1, 2015, Maker and Lender amended and
restated the Original Note in its entirety, in order to, among other things,
reflect the transfer by Steve Kelly of all rights, title and interest to Lender
under the Original Note (the “Restated Note”);

 

WHEREAS, on June 29, 2016, the Maker and Lender amended the Restated Note
pursuant to Amendment No. 1 to, among other things, modify the repayment terms,
provide for repayment in shares of the Maker’s capital stock in certain
circumstances, and for subordination of the Restated Note to certain other
indebtedness of the Maker, all as provided for in Amendment No. 1.

 

WHEREAS, Maker and Lender now wish to further amend the Restated Note on the
terms and conditions set forth herein, pursuant to Section 11 of the Restated
Note, as amended to date.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby agree as follows:

 

1.            Effective Date. This Amendment shall be effective as of the date
first set forth above.

 

2.            Payments.

 

a.          Section 1 of the Restated Note is deleted in its entirety and the
following is inserted in lieu thereof:

 

The outstanding balance shall bear interest at a rate of ten percent (10%) per
annum, compounded annually based on a 365-day year, until such time as there is
no amount outstanding hereunder. Subject to Section 2 hereof, all outstanding
amounts then due under this Note shall be due and payable within thirty (30)
days following the completion of a financing by Maker with the principal purpose
of raising capital, pursuant to which it sells its common stock, preferred stock
or other equity securities, in a single transaction or series of transactions in
any twelve (12) month period, with combined cumulative gross proceeds of not
less than ten million dollars ($10,000,000); (a “Qualified Financing”),
provided, however, that the proceeds of any convertible notes issued by Maker
prior to May 23, 2017 and converted into the common stock of Maker as part of
any initial public stock offering by Maker shall not be included in determining
whether a Qualified Financing has occurred, provided, that, if no such Qualified
Financing is completed on or before June 8, 2019, all outstanding amounts under
this Note shall be due and payable on June 8, 2019. Notwithstanding the above,
if the Maker is acquired, the outstanding balance of this Note shall be due and
payable within thirty (30) days following the acquisition.

 



 
 

 

3.            Repayment in Stock:

 

a.         Section 2 of the Restated Note is deleted in its entirety and the
following is inserted in lieu thereof:

 

Notwithstanding anything to the contrary, the Maker may elect, in its sole
discretion, to repay up to fifty percent (50%) (rounded down to the nearest
whole cent) of the aggregate outstanding amount (the principal amount and all
accrued but unpaid interest thereon) under this Note as of the date this Note
becomes due and payable pursuant to Section 1 of this Note (such date, “the
Repayment Date”, and such amount, the “Stock Repayment Amount”) by issuing, no
later than five (5) business days following the Repayment Date, shares of
Maker’s common stock, preferred stock or other equity securities (as applicable)
equal to the Stock Repayment Amount divided by that number equal to 80% of the
price per share of Maker’s common stock as of the Repayment Date.

 

4.            Amendment Provision. This Amendment is entered into by Maker and
Lender in a manner consistent with the provisions of Section 11 of the Restated
Note. Except as expressly set forth in this Amendment, the Restated Note is not
amended or modified, Lender has not waived the terms of any of the Restated
Note, and the tenns and conditions of the Restated Note are ratified and
confirmed and such terms shall remain in full force and effect.

 

5.            General. Capitalized terms used herein and not defined shall have
the meanings ascribed to them in the Restated Note. This Amendment may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. The
terms of this Amendment shall be construed in accordance with the laws of the
Commonwealth of Massachusetts, without regard to choice of law provisions.

 

 2 

 

 

Legal Disclaimer: Myomo, Inc. may, in the future, undertake a public offering
pursuant to Regulation A under the Act. No money or other consideration is being
solicited at this tune with respect to such an offering, and if sent in response
to these materials for such an offering, it will not be accepted. No offer to
buy securities can be accepted and no part of the purchase price can he received
for an offering under Regulation A until an offering statement is qualified by
the U. S. Securities and Exchange Connnission, and any such offer may be
withdrawn or revoked, without obligation or commitment of any kind, at any time
before notice of its acceptance given after the qualification date. An
indication of interest made by a prospective investor in a Regulation A offering
is non-binding and involves no obligation or commitment of any kind.

 

 3 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the date
first written above.

 



LENDER:   MAKER: SANDCASTLE LIMITED PARTNERSHIP   MYOMO, INC.           By: /s/
Christopher Archambault   By: /s/ Paul R. Gudonis Name: Christopher Archambault
  Paul R. Gudonis Title: Duly Authorized   Chief Executive Officer

 

 

 

4